Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-32, 34-42, 51, 52, 64, 133, 141-143 and 145-1561 are pending and examined below.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 06/24/2022 ("06-24-22 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 06-24-22 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  LIGHT EMITTING DEVICE INCLUDING [[A]] CAPPING LAYERS ON RESPECTIVE EMISSION REGIONS [[AND A METHOD FOR MANUFACTURING THE SAME]]

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
	930 is Fig. 5
	ESb, na, nb in Fig. 32 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 138 metal coating as described, among other places, para [00373].
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a first absorption edge at a first absorption edge wavelength that is shorter than the first onset wavelength" and "a second absorption edge at a second absorption edge wavelength that is shorter than the second onset wavelength" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 34 is objected to because of the following informalities:  "the second wavelength range" lacks antecedent basis. Please consider replacing it with "the second wavelength spectrum."  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-32, 34-42, 51, 52, 64, 133, 141-143 and 145-156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Independent claim 1 is non-enabling for two reasons: 
	First, limitations of "a first absorption edge at a first absorption edge wavelength that is shorter than the first onset wavelength" and "a second absorption edge at a second absorption edge wavelength that is shorter than the second onset wavelength" would mean that absorption would occur before the onset wavelength.
[AltContent: textbox (R)][AltContent: arrow]
    PNG
    media_image1.png
    496
    577
    media_image1.png
    Greyscale


	According to para [00711], the absorption edge AEa can be slightly less than a first onset wavelength [Symbol font/0x6C]onset_a (see Fig. 32). This would place the wavelength of the absorption edge AEa at a region R (A portion of the wavelength (i.e., tail portion to the left of the [Symbol font/0x6C]onset_a in Fig. 32) less than [Symbol font/0x6C]onset_a.). Para [00122] describes "onset wavelength" [Symbol font/0x6C]onset as referring to "a shortest wavelength at which an emission is detected within an emission spectrum." Because the absorption edge AEa wavelength is less than onset wavelength [Symbol font/0x6C]onset, no emission can be detected at the AEa.  Yet, a first extinction coefficient ka is high at a wavelength shorter than the first onset wavelength [Symbol font/0x6C]onset_a. That is, the first extinction coefficient ka would be high in the region R. 
	Second, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The issue here is whether or not the original disclosure that is devoid of actual chemical examples of "a first CPL material" and "a second CPL material" would be able to allow "a person skilled in the art can make and use the invention without undue experimentation.”
	Section 2164.03 of the MPEP states:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. > See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).<

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 

[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

	The Court in In re Soll opined that "in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims" (quoting last paragraph of Section 2164.03 of the MPEP).  The Section 2164.03 of the MPEP remarks that "This is because it is not obvious from the disclosure of one species what other species will work." (quoting the last sentence of Section 2164.03 of the MPEP). 
	Here, the independent claim 1 recites, among other things, "a first CPL material" and "a second CPL material."  However, the Specification fails to provide a single chemical example of what each of "a first CPL material" or "a second CPL material" is.  In light of the rationale relied upon by the Court in In re Soll, failure to disclose a single example is presumed not to provide an adequate basis to enable the entire genus of the claimed "a first CPL material" and "a second CPL material."  
 	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of claim 1 is not commensurate with what is actually disclosed (or lack thereof), it is clear on the record that the disclosure of the present application would require undue experimentation.  
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.

	The breadth of claim 1 is too broad, because the Specification fails to provide a single chemical example of each of "a first CPL material" and "a second CPL material."  Even if it did, a single example may not be a sufficient evidence to support a determination that a disclosure satisfies the enablement requirement. 
	The present invention, as elected, is directed to an opto-electronic devicethat includes, among other things, "a first CPL material" and "a second CPL material," both of which must be a chemical element, compound or an alloy.  Chemical element, compound and alloy are directed to a field of chemistry (Factor B). The electronic or chemistry art is an involving art in which chemical compounds are being newly discovered (Factor C). One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the present application is directed to an unpredictable art (i.e., chemistry) (Factor E). No amount of direction is provided by the inventor for "a first CPL material" and "a second CPL material" other than specifying some absorption characteristics (Factor F), and there are no working chemical examples (Factor G).  The amount of experimentation needed to make or use the invention based on general description of "a first CPL material" and "a second CPL material" would be insurmountable even for someone with a post-graduate degree (Factor H). 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention.   
	Claims 2-32, 34-42, 51, 52, 64, 133, 141-143 and 145-156 are non-enabling, because they depend from the non-enabling independent claim 1. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32, 34-42, 51, 52, 64, 133, 141-143 and 145-156 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim is indefinite for four reasons: 
	First, it is unclear how the first absorption edge AEa (see Fig. 33) can be slightly less than a first onset wavelength [Symbol font/0x6C]onset_a (see Fig. 32) (para [00711]) yet a first extinction coefficient ka is high at a wavelength shorter than the first onset wavelength [Symbol font/0x6C]onset_a. That is, the first extinction coefficient ka would be high in a portion of the wavelength (i.e., tail portion to the left of the [Symbol font/0x6C]onset_a in Fig. 32) less than [Symbol font/0x6C]onset_a.
	Second, similar to the first reason, it is unclear how the second absorption edge AEb (see Fig. 33) can be slightly less than a second onset wavelength [Symbol font/0x6C]onset_b (see Fig. 32) (para [00711]) yet a second extinction coefficient kb is high at a wavelength shorter than the second onset wavelength [Symbol font/0x6C]onset_b. That is, the second extinction coefficient ka would be high in a portion of the wavelength (i.e., tail portion to the left of the [Symbol font/0x6C]onset_b in Fig. 32) less than [Symbol font/0x6C]onset_b.
	Third, it is unclear whether "(CPL(m)1)" designates both the first CPL and the first CPL material or the first CPL material. 
	Fourth, it is unclear whether "(CPL(m)2)" designates both the second CPL and the second CPL material or the second CPL material.
	Claims 2-32, 34-42, 51, 52, 64, 133, 141-143 and 145-156 are indefinite, because they depend from the indefinite claim 1. 
	
Claim Rejections - 35 USC § 102/1032  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-32, 34-41, 51, 141-143 and 145-156 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0182990 A1 to Youn et al. ("Youn"), or in the alternative, rejected under 35 U.S.C. 103 as being obvious over Youn. 
Figs. 4 and 5 have been provided to support the rejection below: 

    PNG
    media_image3.png
    520
    389
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    262
    317
    media_image4.png
    Greyscale


	
	Regarding independent claim 1, Youn teaches an opto-electronic device having a plurality of layers, comprising:
	a first capping layer (CPL) 170 in a pixel region P3 (para [0066] - "first, second and third pixel regions P1, P2 and P3"; para [0100] - "a capping layer 170 comprising a first CPL material (para [0100]- "The capping layer 170 can be formed of an organic material having a relatively high refractive index.") and disposed in a first emission region P3, the first emissive region P3 configure to emit photons having a first wavelength spectrum (Blue "B" in Fig. 5) that is characterized by a first onset wavelength (Fig. 5 shows the onset wavelength for the blue spectrum that is about 425 nm. Assigning about 425 nm to the first onset wavelength is consistent with how the Applicant refers to what onset wavelength is.); and
	a second CPL 170 in a pixel region P2 (or P1) comprising a second CPL material (para [0100]) and disposed in a second emission region P2 (or P1), the second emissive region P2 (or P1) configured to emit photons having a second wavelength spectrum (Green "G" or Red "R" in Fig. 5) that is characterized by a second onset wavelength (Fig. 5 shows the onset wavelength for the green spectrum that is about 500 nm. Fig. 5 also shows the onset wavelength for the red spectrum that is about 590 nm. Assigning about 500 nm (or 590 nm for the red spectrum) to the second onset wavelength is consistent with how the Applicant refers to what onset wavelength is.). 
A limitation of "wherein: at least one of the first CPL and the first CPL material (CPL(m)1) exhibits a first absorption edge at a first adsorption edge wavelength that is shorter than the first onset wavelength; and at least one of the second CPL and the second CPL material (CPL(m)2) exhibits a second absorption edge at a second absorption edge wavelength that is shorter than the second onset wavelength" does not structurally or compositionally distinguish the claimed opto-electronic device, because it is directed to an operational characteristic or property of the first CPL and the second CPL. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, Youn is reasonably capable of having the operational characteristic or property of the recited first CPL and the second CPL.
Alternative ground of rejection is being made in light of the multiple 112(a) and 112(b) issues. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, it would have been obvious to one of ordinary skill in the art to appreciate that the first CPL 170 in a pixel region P3 and second CPL 170 in a pixel region P2 (or P1) having organic materials with high refractive index would be capable of exhibiting the operational characteristics or property as recited in the limitation. 
Regarding claim 2, Youn teaches the first onset wavelength B that is shorter than the second onset wavelength G or R. 
Regarding claim 3, a limitation of "the first absorption edge wavelength is shorter than the second absorption wavelength" does not structurally or compositionally distinguish the claimed opto-electronic device, because it is directed to an operation characteristic or property of the claimed opto-electronic device. The opto-electronic device of Youn is reasonably capable of exhibiting the operational characteristic recited in the limitation, because Youn teaches all of the structural limitations of the claimed opto-electronic device. Moreover, Fig. 5 shows the B emission spectrum that does not overlap with the G or R emission spectrum, so the first absorption edge wavelength would necessarily be shorter than the second absorption edge wavelength. 
Regarding claims 4-32, limitations of each of the claims 4-32 do not structurally or compositionally distinguish the claimed opto-electronic device, because they are directed to an operation characteristic or property of the claimed opto-electronic device. The opto-electronic device of Youn is reasonably capable of exhibiting the operational characteristic or property recited in the limitations of each of the claims 4-32, because Youn teaches all of the structural limitations of the claimed opto-electronic device. 
Alternative ground of rejection is being made in light of the multiple 112(a) and 112(b) issues. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, it would have been obvious to one of ordinary skill in the art to appreciate that the first CPL 170 in a pixel region P3 and second CPL 170 in a pixel region P2 (or P1) having organic materials with high refractive index would be capable of exhibiting the operational characteristics or property as recited in the limitations of each of the claims 4-32. 
Regarding claim 34, Youn teaches the first wavelength spectrum (B) and the second wavelength range (G or R) that lie in the visible spectrum. 
Regarding claim 35, Youn teaches the first wavelength spectrum (B) that has a first peak wavelength (about 450 nm) and the second wavelength spectrum (G or R) that has a second peak wavelength (about 540 nm for G and about 625 nm for R) that is longer than the first peak wavelength.
Regarding claim 36, Youn teaches the first onset wavelength that is a shortet one of at least one wavelength at which an intensity of the first wavelength spectrum B is at least one of about 20%, about 15%, about 10%, about 5%, about 3%, about 1%, and about 0.1% of an intensity at the first peak wavelength (about 450 nm) (see Fig. 5). 
Regarding claim 37, Youn teaches the second onset wavelength that is a shortet one of at least one wavelength at which an intensity of the second wavelength spectrum G or R is at least one of about 20%, about 15%, about 10%, about 5%, about 3%, about 1%, and about 0.1% of an intensity at the second peak wavelength (about 540 nm for G and about 625 nm for R) (see Fig. 5). 
Regarding claim 38, Youn teaches the first wavelength spectrum B that corresponds to a colour that is B(lue) or G(reen) (see Fig. 5). 
Regarding claim 39, Youn teaches the second wavelength spectrum G or R that corresponds to a colour that is G(reen) or R(ed) (see Fig. 5). 
Regarding claim 40, Youn teaches the first wavelength spectrum that corresponds to a colour that is B(lue) and the second wavelength spectrum G or R that corresponds to a colour that is G(reen) or R(ed).
	Regarding claim 41, Youn teaches an opto-electronic device having a plurality of layers, comprising:
	a first capping layer (CPL) 170 in a pixel region P2 (para [0066] - "first, second and third pixel regions P1, P2 and P3"; para [0100] - "a capping layer 170 comprising a first CPL material (para [0100]- "The capping layer 170 can be formed of an organic material having a relatively high refractive index.") and disposed in a first emission region P2, the first emissive region P2 configure to emit photons having a first wavelength spectrum (Green "G" in Fig. 5) that is characterized by a first onset wavelength (Fig. 5 shows the onset wavelength for the Green spectrum that is about 500 nm. Assigning about 500 nm to the first onset wavelength is consistent with how the Applicant refers to what onset wavelength is.); and
	a second CPL 170 in a pixel region P1 comprising a second CPL material (para [0100]) and disposed in a second emission region P1, the second emissive region P1 configured to emit photons having a second wavelength spectrum (Red "R" in Fig. 5) that is characterized by a second onset wavelength (Fig. 5 shows the onset wavelength for the red spectrum that is about 590 nm. Fig. 5 also shows the onset wavelength for the red spectrum that is about 590 nm. Assigning about 590 nm for the red spectrum to the second onset wavelength is consistent with how the Applicant refers to what onset wavelength is.). 
A limitation of "wherein: at least one of the first CPL and the first CPL material (CPL(m)1) exhibits a first absorption edge at a first adsorption edge wavelength that is shorter than the first onset wavelength; and at least one of the second CPL and the second CPL material (CPL(m)2) exhibits a second absorption edge at a second absorption edge wavelength that is shorter than the second onset wavelength" does not structurally or compositionally distinguish the claimed opto-electronic device, because it is directed to an operational characteristic or property of the first CPL and the second CPL. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, Youn is reasonably capable of having the operational characteristic or property of the recited first CPL and the second CPL.
Alternative ground of rejection is being made in light of the multiple 112(a) and 112(b) issues. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, it would have been obvious to one of ordinary skill in the art to appreciate that the first CPL 170 in a pixel region P2 and second CPL 170 in a pixel region P1 having organic materials with high refractive index would be capable of exhibiting the operational characteristics or property as recited in the limitation.
Regarding claim 51, Youn teaches at least one electrode coating 140 or 160 in the first emissive region P3 and the second emissive region P2 (or P1) (see Fig. 4).
Regarding claim 141, Youn teaches a third emissive region P1 configured to emit photons having a third wavelength spectrum (Red "R" in Fig. 5) that is characterized by a third onset wavelength.
	Regarding claim 142, Youn teaches an opto-electronic device having a plurality of layers, comprising:
	a first capping layer (CPL) 170 in a pixel region P3 (para [0066] - "first, second and third pixel regions P1, P2 and P3"; para [0100] - "a capping layer 170 comprising a first CPL material (para [0100]- "The capping layer 170 can be formed of an organic material having a relatively high refractive index.") and disposed in a first emission region P3, the first emissive region P3 configure to emit photons having a first wavelength spectrum (Blue "B" in Fig. 5) that is characterized by a first onset wavelength (Fig. 5 shows the onset wavelength for the blue spectrum that is about 425 nm. Assigning about 425 nm to the first onset wavelength is consistent with how the Applicant refers to what onset wavelength is.); and
	a second CPL 170 in a pixel region P1 comprising a second CPL material (para [0100]) and disposed in a second emission region P1, the second emissive region P1 configured to emit photons having a second wavelength spectrum (Red "R" in Fig. 5) that is characterized by a second onset wavelength (Fig. 5 also shows the onset wavelength for the red spectrum that is about 590 nm. Assigning about 590 nm for the red spectrum to the second onset wavelength is consistent with how the Applicant refers to what onset wavelength is.), and
	a third wavelength spectrum G that is configured to emit photons having a third wavelength spectrum that is characterized by a third onset wavelength (about 500 nm),
	wherein the third wavelength spectrum G that has a third peak wavelength (about 530 nm) that is shorter than a second peak wavelength (about 625 nm) of the second wavelength spectrum R and longer than a first peak wavelength (about 450 nm) of the first wavelength spectrum B. 
A limitation of "wherein: at least one of the first CPL and the first CPL material (CPL(m)1) exhibits a first absorption edge at a first adsorption edge wavelength that is shorter than the first onset wavelength; and at least one of the second CPL and the second CPL material (CPL(m)2) exhibits a second absorption edge at a second absorption edge wavelength that is shorter than the second onset wavelength" does not structurally or compositionally distinguish the claimed opto-electronic device, because it is directed to an operational characteristic or property of the first CPL and the second CPL. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, Youn is reasonably capable of having the operational characteristic or property of the recited first CPL and the second CPL.
Alternative ground of rejection is being made in light of the multiple 112(a) and 112(b) issues. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, it would have been obvious to one of ordinary skill in the art to appreciate that the first CPL 170 in a pixel region P3 and second CPL 170 in a pixel region P1 having organic materials with high refractive index would be capable of exhibiting the operational characteristics or property as recited in the limitation.
Regarding claim 143, Youn teaches the first wavelength spectrum B that corresponds to a colour that is B(lue), the second wavelength spectrum corresponds to a colour that is G(reen) and the third wavelength spectrum R that corresponds to a colour that is R(ed) (see Fig. 5). 
Regarding claim 145, Youn teaches a third CPL 170 in a pixel region P1 that is disposed in the third emissive region P1.
Regarding claims 146-156, limitations of each of the claims 146-156 do not structurally or compositionally distinguish the claimed opto-electronic device, because they are directed to an operation characteristic or property of the claimed opto-electronic device. The opto-electronic device of Youn is reasonably capable of exhibiting the operational characteristic or property recited in the limitations of each of the claims 146-156, because Youn teaches all of the structural limitations of the claimed opto-electronic device. 
Alternative ground of rejection is being made in light of the multiple 112(a) and 112(b) issues. Since Youn teaches all of the structural limitations of the claimed opto-electronic device including the first CPL and the second CPL, it would have been obvious to one of ordinary skill in the art to appreciate that the first CPL 170 in a pixel region P3 and second CPL 170 in a pixel region P2 (or P1) having organic materials with high refractive index would be capable of exhibiting the operational characteristics or property as recited in the limitations of each of the claims 146-156.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2022/0190065 A1 to Du et al.
Pub. No. US 2022/0069016 A1 to Lee et al.
Pub. No. US 2020/0212130 A1 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        17 December 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended the claims on 06/24/2022.
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status